Judgment unanimously affirmed. Memorandum: The prosecutor erred in asking defendant whether he was convicted of criminal possession of a controlled substance in 1975 because he knew or should have known from *913the. notations on the certificate of conviction and on defendant’s criminal history attached to the People’s “Response To Demand To Produce” that the charge was adjourned in contemplation of dismissal and, therefore, dismissed by operation of law (see People v Cook, 37 NY2d 591; People v Santiago, 15 NY2d 640; cf. People v Schwartzman, 24 NY2d 241, cert den 396 US 846). We deem the error harmless, however, in view of the trial court’s curative charge and the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230, 238-243). The defendant’s claim of ineffective assistance of counsel is based primarily on the failure to make a Sandoval motion. This in itself, however, is not a basis for reversal (see People v De Mauro, 48 NY2d 892, 893-894; People v Bernas, 99 AD2d 612; People v Shannon, 92 AD2d 554, 556). Where, as here, such failure is consistent with a reasonable trial strategy, there is no basis to conclude that defendant was deprived of meaningful representa-. tion under either the State test (see People v Baldi, 54 NY2d 137) or the Federal standard (see Strickland v Washington, 466 US_, 104 S Ct 2052). Defendant’s claim concerning the trial court’s receipt of the People’s rebuttal testimony was not preserved for review (CPL 470.05, subd 2). We have considered the other contentions raised by defendant and find them lacking in merit. (Appeal from judgment of Steuben County Court, Purple, J. — criminal sale of controlled substance, fifth degree.) Present — Callahan, J. P., Doerr, Boomer, Green and Schnepp, JJ.